Citation Nr: 1813423	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a left lower extremity disability, to include as secondary to a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979 and November 1982 to March 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2017, at which time he waived RO review of new evidence received.

The issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a left lower extremity disability, to include as secondary to a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO denied service connection for a lumbar spine disability; the Veteran did not perfect an appeal as to that decision, and it is now final.

2.  Evidence associated with the claims file since the January 2010 denial regarding service connection for a lumbar spine disability does relate to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2010 RO decision, which denied the Veteran's claim of service connection for a lumbar spine disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the January 2010 RO decision denying service connection for a lumbar spine disorder is final.  Subsequently, at the Veteran's March 2017 hearing, he reported that a VA doctor, Dr. K., had noted that the lumbar spine condition could have happened while the Veteran was in the military.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  All questions regarding the merits of this now reopened claim, as well as VA's duties to notify and assist, are addressed in the REMAND section of this decision.


ORDER

New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability; to that extent only, the appeal is granted.




REMAND

In view of the Veteran's detailed March 2017 hearing testimony, the Board finds a VA examination as to the lumbar spine disorder to be "necessary" on remand under 38 C.F.R. § 3.159(c)(4).  Also, while updated treatment records, as cited at the hearing, were obtained in November 2017, the Board finds that the record should be more fully updated in this regard on remand, given the inevitable lapse of time resulting from the remand.  This development could affect the claim for service connection for a left lower extremity disability, as the record reasonably raises a secondary theory of entitlement; accordingly, that claim may not be adjudicated until all development on the lumbar spine claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter for this appeal, addressing, among other things, the provisions of 38 C.F.R. § 3.310 in regard to the left lower extremity claim.

2.  Obtain the Veteran's more recent VA treatment records and associate the records with the claims folder.

3.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed lumbar spine disability.  All indicated studies must be performed, and all findings reported in detail in the examination report.  The electronic claim file must be made available to and reviewed by the examiner. 

Following a review of the record and examination of the Veteran, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability diagnosed had its onset in service or is otherwise related to, the Veteran's active service.

If the answer to the above question is favorable, also provide an opinion as to whether it is at least as likely as not that any currently identified left lower extremity disability: 1) had its onset during, or is otherwise related to, the Veteran's active service; or 2) was caused or aggravated by the lumbar spine disorder.

A complete rationale for all opinions expressed is required.  

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and, as appropriate, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


